DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 06/18/2020 for application number 16/016,047.
2.    	Claim 1 is presented for examination. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites providing a first graphic displaying box score data associated with a first team filtered by at least position and statistic, the graphic comprising a pie chart having multiple visually distinct subsections, each subsection reflecting data for the selected position, wherein each subsection further includes a plurality of embedded pie slices extending partially from a center of the pie chart to an outer circumference of the pie chart, wherein the first graphic reflects a team having the largest box score for the selected position and statistic; providing a second graphic displaying box score data associated with a second team filtered by at least position and statistic, the graphic comprising a pie chart having multiple visually distinct subsections, each subsection reflecting data for the selected position, wherein each subsection further includes a plurality of embedded pie slices extending partially from a center of the pie chart to an outer circumference of the pie chart, wherein the second graphic reflects a team having the smallest box score for the selected position and statistic; providing a linear array of icons spanning between the first graphic and the second graphic, the icons arranged in an order from smallest to greatest box scores for the selected position and statistic; and providing, in response to a user selection of an icon, a third graphic adjacent the linear array of icons displaying box score data associated with a third 37P50388US00 team filtered by at least position and statistic, the graphic comprising a pie chart having multiple visually distinct subsections, each subsection reflecting data for the selected position, wherein each subsection further includes a plurality of embedded pie slices extending partially from a center of the pie chart to an outer circumference of the pie chart.
The limitations of providing a first graphic displaying box score data associated with a first team filtered by at least position and statistic, the graphic comprising a pie chart having multiple visually distinct subsections, each subsection reflecting data for the selected position, wherein each subsection further includes a plurality of embedded pie slices extending partially from a center of the pie chart to an outer circumference of the pie chart, wherein the first graphic reflects a team having the largest box score for the selected position and statistic; providing a second graphic displaying box score data associated with a second team filtered by at least position and statistic, the graphic comprising a pie chart having multiple visually distinct subsections, each subsection reflecting data for the selected position, wherein each subsection further includes a plurality of embedded pie slices extending partially from a center of the pie chart to an outer circumference of the pie chart, wherein the second graphic reflects a team having the smallest box score for the selected position and statistic; providing a linear array of icons spanning between the first graphic and the second graphic, the icons arranged in an order from smallest to greatest box scores for the selected position and statistic; and providing, in response to a user selection of an icon, a third graphic adjacent the linear array of icons displaying box score data associated with a third 37P50388US00 team filtered by at least position and statistic, the graphic comprising a pie chart having multiple visually distinct subsections, each subsection reflecting data for the selected position, wherein each subsection further includes a plurality of embedded pie slices extending partially from a center of the pie chart to an outer circumference of the pie chart as drafted, covers activities by humans but for the recitation of generic computer components. For example, it is well known for one person to discuss providing a graphic displaying box score and filtered by team to suggest particular action as presenting statistic in pie chart to be performed. Such actions performed, as present visually highest and smallest score box of team in pie chart with subsections. If a claim limitation, under its broadest reasonable interpretation, covers activities organized by humans but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Additionally, if a claim limitation covers concepts performed in the human mind, then it falls within the “Mental processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The computer-implemented method to provide visualizing box score and provide third graphic in response to selecting an icon to recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].
Even when viewed in combination, the additional elements in this claim do no more than enable the use of the judicial exception i.e., providing a graphic displaying box score and filtered by team to suggest particular action as presenting statistic in pie chart to be performed. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements provide visualizing box score and provide third graphic in response to selecting an icon to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Neale et al. (U.S. Pub 2005/0187644) hereinafter Neale and further in view of Stephenson et al. (U.S. Pub 2015/0005076) hereinafter Stephenson and further in view of Gropp et al (U.S. Pub 2008/0268951) hereinafter Gropp.

Regarding claim 1, Neale teaches, A computer-implemented method for compiling and visualizing box score data (Neale; figure 16 shown a standard box statistics 1000 for a team players such as shot chart, possession time chart and score chart; paragraph 1030), the method comprising:
providing a first graphic displaying box score data associated with a first team filtered by at least position and statistic, the graphic comprising a pie chart having multiple visually distinct subsections, each subsection reflecting data for the selected position, wherein each subsection further includes a plurality of embedded pie slices extending partially from a center of the pie chart to an outer circumference of the pie chart, wherein the first graphic reflects a team having the largest box score for the selected position and statistic (Neale; as illustrate in fig. 16a blow up of the standard box statistics with pie chart with slices of each players ball possession (pie chart having different subsections for different players statistics with higher to lower score for players); paragraph 45); 
providing a second graphic displaying box score data associated with a second team filtered by at least position and statistic, the graphic comprising a pie chart having multiple visually distinct subsections, each subsection reflecting data for the selected position, wherein each subsection further includes a plurality of embedded pie slices extending partially from a center of the pie chart to an outer circumference of the pie chart, wherein the second graphic reflects a team having the smallest box score for the selected position and statistic (Neale; as illustrated in figure 17, and particular 17c, wherein a second pie chart 1080 adjacent to the first pie chart 1070, second chart based on the player passing ball to other player and user may produce specific reports with data collected in the database  with request a statistical analysis (as user able generate report with pie chart with smallest score; paragraphs 46-48).
Neale does not teach expressly,
providing a linear array of icons spanning between the first graphic and the second graphic, the icons arranged in an order from smallest to greatest box scores for the selected position and statistic; and
However, Stephenson teaches,
providing a linear array of icons spanning between the first graphic and the second graphic, the icons arranged in an order from smallest to greatest box scores for the selected position and statistic (Stephenson;  as shown in figure 1A-1B wherein players display in vertical array arrangement and user can select the particular user to the from pool 101 to the team roster 103, also the user may also move a Player tile 105B from one slot 107A to another slot 107C to adjust priority among the several choices until all six of the slots 107A, 107B, 107C, 107D, 107E, and 107F are filled and ordered according to the priority the User places on each Player (moving the player based on the priority (greatest priority means greatest scorer to lower priority means lowest scorer); paragraphs 35-36); and
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Stephenson’s technique of selecting a player from vertical array arrangement to modify displaying a statistical data in pie chart of Neale. The motivation for doing so would have been to enable user to easy to identify the desire player in array arrangement for quick selection.

Neale and Stephenson do not teach expressly,
providing, in response to a user selection of an icon, a third graphic adjacent the linear array of icons displaying box score data associated with a third 37P50388US00 team filtered by at least position and statistic, the graphic comprising a pie chart having multiple visually distinct subsections, each subsection reflecting data for the selected position, wherein each subsection further includes a plurality of embedded pie slices extending partially from a center of the pie chart to an outer circumference of the pie chart.
However, Gropp teaches,
providing, in response to a user selection of an icon, a third graphic adjacent the linear array of icons displaying box score data associated with a third 37P50388US00 team filtered by at least position and statistic, the graphic comprising a pie chart having multiple visually distinct subsections, each subsection reflecting data for the selected position, wherein each subsection further includes a plurality of embedded pie slices extending partially from a center of the pie chart to an outer circumference of the pie chart (Gropp; screen also includes a player selection where user can identify based on the position and region 18 with slider 20 wherein user can select desired time period for to display statistics, further, plot and compare statistics about one or more players in graphical user interface and “The dashboard 12 displays a menu pull-down button 30 which allows a user to select one or more statistics for a player and/or team to be displayed, such as total team yards, touchdowns allowed, and other statistics”; paragraphs 23-25, further, as shown in figure 6, “a graphical user interface screen for presenting statistics using pie charts, such as pie charts 68 and 69. As shown, the pie chart 68 illustrates score statistics for a first team (“Team 1”) and the pie chart 69 illustrates touchdown statistics of a second team (“Team 2”). The charts 68 and 69 allow for the quick comparison of statistics across multiple teams” (as user select players or teams to display statistics in pie chart); paragraph 29).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Gropp’s technique of generating a pie chart with statistics upon selecting a player or team to modify displaying a statistical data in pie chart, and selecting a player from vertical array arrangement of Neale and Stephenson. The motivation for doing so would have been to enable user to improve user interface for performances of teams and/or players in fantasy sporting events to be compared.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Hanish et al. (US Pub 2014/0219570 A1) teaches as shown in figure 6, plurality of user images in array arrangement wherein user select one image to compare, further pie chart identifying the scores of user for each stage and pie charts based on the total score ([0057], [0064]; figs. 5-6 and 10]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/BEAU D SPRATT/Primary Examiner, Art Unit 2143